Case 2:17-cv-07639-SJO-KS Document 669-5 Filed 02/09/20 Page 1 of 4 Page ID
                                #:32651




                   EXHIBIT 10
        FILED PUBLICLY PURSUANT TO
        COURT ORDER DATED JANUARY
             30, 2020 (ECF NO. 665)
Case 2:17-cv-07639-SJO-KS Document 669-5 Filed 02/09/20 Page 2 of 4 Page ID
                                #:32652




                                                            3ODLQWLIIV 7ULDO([KLELW
                                                                         
                                                           

                                                           
                                                               PX0014    
                                                                         
                                                           &DVH1RFY6-2.6


                                 PX0014.1
Case 2:17-cv-07639-SJO-KS Document 669-5 Filed 02/09/20 Page 3 of 4 Page ID
                                #:32653




                                 PX0014.2
Case 2:17-cv-07639-SJO-KS Document 669-5 Filed 02/09/20 Page 4 of 4 Page ID
                                #:32654




                                 PX0014.3
